
	

114 HR 5119 : No 2H2O from Iran Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5119
		IN THE SENATE OF THE UNITED STATES
		July 14, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To prohibit the obligation or expenditure of funds available to any Federal department or agency
			 for any fiscal year to purchase or issue a license for the purchase of
			 heavy water produced in Iran.
	
	
 1.Short titleThis Act may be cited as the No 2H2O from Iran Act. 2.Prohibition on obligation or expenditure of funds to purchase or issue a license for the purchase of heavy water produced in IranNo funds available to any Federal department or agency for any fiscal year may be obligated or expended—
 (1)to purchase heavy water produced in Iran; or (2)to issue a license for the purchase of heavy water produced in Iran.
			
	Passed the House of Representatives July 13, 2016.Karen L. Haas,Clerk
